United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3549
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Peter Hanson,                           *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: March 17, 2011
                                 Filed: April 12, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Peter Hanson was charged with conspiring to distribute 1000 kilograms or more
of marijuana. The government filed an information alleging that he had a prior felony
drug conviction, which increased the mandatory minimum sentence for a conviction
to twenty years in prison. See 21 U.S.C. §§ 841(b)(1)(A), 851. A jury found Hanson
guilty of the charged conspiracy, and the district court1 imposed the mandatory
twenty-year sentence. Hanson appeals the sentence. His counsel has moved to
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967).

      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
      Hanson argues that the evidence was insufficient to support his conviction
because, while he admittedly was involved in a marijuana trafficking conspiracy, the
government’s evidence “was simply too unreliable to prove the drug quantity -- 1,000
or more kilograms -- beyond a reasonable doubt.” Although drug quantity is not an
element of the crime unless it increases the statutory maximum punishment, see
United States v. Webb, 545 F.3d 673, 678 (8th Cir. 2008), cert. denied, 129 S. Ct.
2013, 2021 (2009), Hanson’s statutory maximum sentence with a prior felony drug
conviction would be ten years if he was convicted of conspiring to distribute less than
50 kilograms of marijuana. 21 U.S.C. § 841(b)(1)(D). Accordingly, at least this
quantity question was properly submitted to the jury.

       At trial, Hanson’s coconspirators testified about trips to Texas to buy marijuana
that Hanson resold in Iowa. If believed by the jury, the total amounts purchased,
together with marijuana seized when two conspirators were arrested and additional
quantities found in warrant searches of conspirators’ homes, totaled well over 1000
kilograms of marijuana. These prosecution witnesses explained their cooperation
agreements with the government, and it was up to the jury to determine their
credibility. See United States v. Hodge, 594 F.3d 614, 618 (8th Cir. 20101). Viewing
the evidence in the light most favorable to the jury’s verdict, as we must, the evidence
was more than sufficient to support a quantity finding warranting the mandatory
minimum twenty-year sentence.

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we affirm the
judgment of the district court. We grant counsel’s motion to withdraw, subject to
counsel informing Hanson about the procedures for seeking rehearing by this court
and filing a petition for a writ of certiorari with the Supreme Court.
                         ______________________________




                                          -2-